 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 6, 2020, the undersigned issued an order and findings and

19   recommendations addressing plaintiff’s third amended complaint. (ECF No. 22.) The

20   undersigned found that plaintiff stated a potentially colorable Eighth Amendment claim against

21   defendant Pleshchuck. (Id. at 22.) The undersigned separately ordered service of defendant

22   Pleshchuck. (ECF No. 24.)

23          On March 6, 2020, the undersigned recommended that defendants Valencia, Swartwrut

24   and Gates be dismissed because plaintiff failed to link these defendants to the alleged

25   deprivations. (ECF No. 22 at 4.)

26          On March 23, 2020, plaintiff filed a pleading titled objection to findings and

27   recommendations and motion to dismiss defendants Valencia, Swartwrut and Gates. (ECF No.

28   28.) In this pleading, plaintiff requests voluntary dismissal of defendants Valencia, Swartwrut
                                                       1
 1   and Gates. Good cause appearing, plaintiff’s motion is granted. Fed. R. Civ. P. 41(a).

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.   The March 6, 2020 findings and recommendations (ECF No. 22) are vacated;

 4          2. Plaintiff’s motion to dismiss defendants Valencia, Swartwrut and Gates (ECF No. 28)

 5               is granted;

 6          3. Defendants Valencia, Swartwrut and Gates are dismissed.

 7   Dated: March 27, 2020

 8

 9

10

11
     Harr1751.ord
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
